DETAILED ACTION
Pending Claims
Claims 1-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12, 16, 17, 21, 22, 26 & 27) in the reply filed on May 4, 2022 has been acknowledged.
Claims {13, 15, 18, 20, 23, 25, 28 & 30} (Group II) and {14, 19, 24 & 29} (Group III) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2022.
Applicant’s election without traverse of species (a) “at least one oxirane agent” (ring-containing agent) in the reply filed on May 4, 2022 has been acknowledged.
Applicant’s election without traverse of species (d) “at least one diol” (polyol) in the reply filed on May 4, 2022 has been acknowledged.

Response to Amendment
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claims 1-5, 7, 10, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Smetana et al. (US 2002/0086161 A1) has been overcome by amendment.
The rejection of claims 1-5, 7, 10, and 11 under 35 U.S.C. 102(a)(2) as being anticipated by Smetana et al. (US 2002/0086161 A1) has been overcome by amendment.
The objection to the drawings (failing to comply with 37 CFR 1.84(p)(5)) has been overcome by amendment.

Specification
The specification identifies numerous materials with a trade name or a mark used in commerce.  Specifically, the trade names or marks are used to identify: various species of oxirane agent (ring-containing agent), various species of oxetane agent (ring-containing agent), various species of polyol, various species of curing catalyst, various species of sensitizer, various species of toughening agent, and various species of surface tension modifier.  The terms should be accompanied by the generic terminology associated with the species (chemical name(s) or a subset/subclass under the broad genus umbrella of “oxirane”, “oxetane”, “polyol”, “curing catalyst”, “sensitizer”, “toughening agent”, and “surface tension modifier”).  Furthermore, the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 11, 12, 16, 17, 21, 22, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6-9, 11, 12, 16, 17, 21, 22, 26, and 27, claims 6-9, 11, 12, 16, 21, and 26 contain various trademarks/trade names.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe:
Various species of oxirane agent (ring-containing agents) (see “UviCure” materials in claims 6, 16, 21 & 26; “EPALLOY” materials in claims 6, 16, 21 & 26; “ERISYS” materials in claims 6 & 16);
Various species of polyol (see “Capa” materials in claims 7 & 16; “Capromer” materials in claims 7 & 16);
Various species of curing catalyst (see “SpeedCure” materials in claims 8, 16, 21 & 26);
Various species of sensitizer (see “ANTHRACURE” materials in claims 9, 16, 21 & 26);
Various species of toughening agent (see “Curalite” materials in claims 11, 16, 21 & 26; “Kane Ace” materials in claims 11 & 16); and 
Various species of surface tension modifier (see “Silmer” products in claims 12, 16, 21 & 26).
Accordingly, the identification/description is indefinite.  Furthermore: claim 17 is rejected because it is dependent from claim 16; claim 22 is rejected because it is dependent from claim 21; and claim 27 is rejected because it is dependent from claim 26.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smetana et al. (US 2002/0086161 A1).
Claims 1-5, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smetana et al. (US 2002/0086161 A1).
Regarding claims 1-3, 5, and 7, Smetana et al. disclose: (1) a combination comprising: 
(i) a ring-containing agent (Example 8 in Table X; see also “Epoxide I” and “Epoxide II” in paragraphs 0089-0090); and 
(ii) a polyol (Example 8 in Table X; see also “Polyol III” paragraph 0105); 
(2) further comprising (iii) a curing catalyst (Example 8 in Table X; see also “Photoinitiator I” in paragraph 0094); 
(3) further comprising (iv) a sensitizer (Example 8 in Table X; see also “Photosensitizer I” in paragraph 0097); 
(5) further comprising a toughening agent, a stabilizer, a surface tension modifier, a colorant, or any combination thereof (Example 8 in Table X; see also “Surfactant I” in paragraph 0106, capable of acting as a dispersion “stabilizer” or as a “surface tension modifier”); and
(7) wherein the polyol comprises: polycaprolactone diol, polypropylene diol, polyethylene diol, polytetrahydrofuran diol, or any combination thereof (Example 8 in Table X; see also “Polyol III” paragraph 0105: “difunctional poly(tetramethylene oxide) polyol” is polytetrahydrofuran diol).
The language “suitable for inkjet 3D printing,” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the “combination”, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The skilled artisan would have expected the prior art composition to be inherently or obviously capable of performing the claimed intended use because: (a) it satisfies all of the material/chemical limitations of the claimed invention; and (b) is it useful as “ink” (see Abstract; paragraph 0012).
	Regarding claim 4, the teachings of Smetana et al. are as set forth above and incorporated herein.  Smetana et al. do not explicitly refer to: (4) a build material or a kit, comprising the combination.  However, various uses of their composition would fall under the scope of “build material” (see paragraphs 0074-0076), and the glass container used to prepare and hold the exemplary composition would fall under the scope of “kit” (see paragraph 0126).
Regarding claims 10 and 11, the teachings of Smetana et al. are as set forth above and incorporated herein.  Smetana et al. fail to explicitly disclose: (10) wherein the toughening agent comprises a core-shell particle, a block copolymer, or a combination thereof; and (11) wherein the toughening agent comprises: a composition sold under the trade name CuraliteTM Ox, CuraliteTM OXPlus, CuraliteTM Pro Ox C20, CuraliteTM Pro Ox C50, or any combination thereof, or a composition sold under the trade name Kane Ace® MX-710, Kane Ace® MX-714, Kane Ace® MX-962, Kane Ace® MX-125, Kane Ace® MX-156, Kane Ace® MX-965, Kane Ace® MX-136, Kane Ace® MX-550, Kane Ace® MX-551, Kane Ace® MX-553, or any combination thereof.  However, the scope of the claim remains open to “further comprising a toughening agent, a stabilizer, a surface tension modifier, a colorant, or any combination thereof”.  Accordingly, the “Surfactant I” of Smetana et al. (capable of acting as a dispersion “stabilizer” or as a “surface tension modifier”) satisfies these claims.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smetana et al. (US 2002/0086161 A1) and James et al. (WO 2019/125296 A1).  See MPEP 2131.01 for multiple reference anticipation rejections.
Claim 6 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smetana et al. (US 2002/0086161 A1) and James et al. (WO 2019/125296 A1).  See MPEP 2131.01 for multiple reference anticipation rejections.
Regarding claim 6, the teachings of Smetana et al. are as set forth above and incorporated herein.  Smetana et al. fail to explicitly disclose: (6) wherein the ring-containing agent comprises: an oxirane agent sold under the trade name UviCure™ S105, UviCure™ S128, UviCure™ S130, UviCure™ S140, UviCure™ S150, UviCure™ S160, UviCure™ S170, or any combination thereof, an oxirane agent sold under the trade name EPALLOY® 8220, EPALLOY® 8230, EPALLOY® 8240, EPALLOY® 8250, EPALLOY® 8280, or any combination thereof, or an oxirane agent sold under the trade name ERISYS® GE-60, ERISYS® GE-61, ERISYS® EGDGE, ERISYS® GE-20, ERISYS® GE-21, ERISYS® GE-22, ERISYS® GE-24, ERISYS® GE-25, ERISYS® GE-29, ERISYS® GE-30, ERISYS® GE-31, ERISYS® GE-35, ERISYS® GE-35 H, ERISYS® GE-36, ERISYS® GE-38, ERISYS® GE-40, ERISYS® GA-240, ERISYS® GS-110, ERISYS® GS-120, ERISYS® GE-5, ERISYS® GE-6, ERISYS® GE-7, ERISYS® GE-8, ERISYS® GE-10, ERISYS® GE-11, ERISYS® GE-13, or any combination thereof.  Rather, the exemplary embodiment of Smetana et al. is formulated with 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate (Example 8 in Table X; see also “Epoxide I” in paragraph 0089).  In light of this, James et al. demonstrate that UviCure S105 is 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate (see Table 1 on page 15).  Accordingly, it appears that the 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate (“Epoxide I”) of Smetana et al. anticipates the instantly claimed ring-containing agent.  At the very least, the 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate (“Epoxide I”) of Smetana et al. obviously satisfies the instantly claimed ring-containing agent.
Therefore if not anticipated by Smetana et al. (in light of James et al.), the teachings of Smetana et al. (in light of James et al.) would have obviously satisfied the instantly claimed ring-containing agent because: (a) the exemplary embodiment of Smetana et al. is formulated with 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate; and (b) James et al. demonstrate that UviCure S105 is 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate.

Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smetana et al. (US 2002/0086161 A1) and Landells et al. (WO 2019/121093 A1). 
Regarding claim 8, the teachings of Smetana et al. are as set forth above and incorporated herein.  They fail to disclose: (8) wherein the curing catalyst comprises a composition sold under the trade name SpeedCure™ 937, SpeedCure™ 938, SpeedCure™ 939, SpeedCure™ 976, SpeedCure™ 976D, SpeedCure™ 976s, SpeedCure™ 992 or any combination thereof.  Rather, the exemplary embodiment of Smetana et al. is formulated with a diaryliodonium hexafluro-antimonate salt (see Example 8 in Table X; see also “Photoinitiator I” in paragraph 0094).  The general teachings of Smetana et al. contemplate other photoinitiators, including aryl sulfonium hexafluorophosphate salts (see paragraph 0044).  In light of this, Landells et al. demonstrate that SpeedCure 992 is an aryl sulfonium hexafluorophosphate salt (see paragraph 0153).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Smetana et al. with the instantly claimed catalyst because: (a) the exemplary embodiment of Smetana et al. is formulated with a diaryliodonium hexafluro-antimonate salt; (b) the general teachings of Smetana et al. contemplate other photoinitiators, including aryl sulfonium hexafluorophosphate salts; and (c) Landells et al. demonstrate that SpeedCure 992 is an aryl sulfonium hexafluorophosphate salt.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smetana et al. (US 2002/0086161 A1) in view of Dake et al. (US 2012/0259031 A1).
Regarding claim 9, the teachings of Smetana et al. are as set forth above and incorporated herein.  They fail to disclose: (9) wherein the sensitizer comprises a composition sold under the trade name ANTHRACURE® UVS 1101, ANTHRACURE® UVS 1331, or a combination thereof.  Rather, the exemplary embodiment of Smetana et al. is formulated with isopropyl thioxanthone (Example 8 in Table X; see also “Photosensitizer I” in paragraph 0097).
Dake et al. demonstrate that ANTHRACURE® UVS 1101 is 9,10-diethoxy-anthracene (see Table 1A on page 13).  Furthermore, the general teachings of Dake et al. demonstrate that anthracene-based sensitizers and thioxanone-based sensitizers are recognized in the art as equivalent sensitizers for this type of system (see paragraph 0070; see also paragraphs 0042-0047 & 0061-0069).  In light if this, it has been found that combining or substituting equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Smetana et al. with the instantly claimed sensitizer because: (a) the exemplary embodiment of Smetana et al. is formulated with isopropyl thioxanthone; (b) Dake et al. demonstrate that ANTHRACURE® UVS 1101 is 9,10-diethoxy-anthracene; (c) the general teachings of Dake et al. demonstrate that anthracene-based sensitizers and thioxanone-based sensitizers are recognized in the art as equivalent sensitizers for this type of system; and (d) it has been found that combining or substituting equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smetana et al. (US 2002/0086161 A1) in view of Starkey (US Pat. No. 5,516,813), Treadway (US 2010/0279026 A1), Jogikalmath et al. (US 2014/0170313 A1), and Kobayashi et al. (US Pat. No. 5,614,289).
Regarding claim 12, the teachings of Smetana et al. are as set forth above and incorporated herein.  They fail to disclose: (12) wherein the surface tension modifier comprises a composition sold under the trade name Silmer® EPC C50, Silmer® EPC F418-F, Silmer® EP D208, Silmer® EPC Di-50, or any combination thereof.  Rather, the exemplary embodiment of Smetana et al. is formulated with “Silwet L-7604” (Example 8 in Table X; see also “Surfactant I” in paragraph 0106, capable of acting as a dispersion “stabilizer” or as a “surface tension modifier”).  Starkey identifies “Silwet L-7604” as a silicone wetting agent (see column 18, lines 23-24), and Treadway more specifically identifies “Silwet L-7604” as a polyalkylene oxide-modified dimethylsiloxane (see Table in paragraph 0035).
Jogikalmath et al. demonstrate that Silmer® EPC C50 and Silmer® EPC Di-50 are epoxidized silicones (see paragraph 0038).  The “EPC” designation of Jogikalmath et al. suggests that Silmer® EPC F418-F and Silmer® EP D208 are also epoxidized silicones.  Furthermore, Kobayashi et al. demonstrate that alkylene oxide silicones and epoxidized silicones  are recognized in the art as equivalent silicone surfactants for this type of system (see column 22, lines 45-53; see also column 21, line 35 through column 22, lines 44).  In light if this, it has been found that combining or substituting equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Smetana et al. with the instantly claimed surface tension modifier because: (a) the exemplary embodiment of Smetana et al. is formulated with “Silwet L-7604”; (b) Starkey identifies “Silwet L-7604” as a silicone wetting agent; (c) Treadway more specifically identifies “Silwet L-7604” as a polyalkylene oxide-modified dimethylsiloxane; (d) Jogikalmath et al. demonstrate that Silmer® EPC C50 and Silmer® EPC Di-50 are epoxidized silicones; (e) the “EPC” designation of Jogikalmath et al. suggests that Silmer® EPC F418-F and Silmer® EP D208 are also epoxidized silicones; (f) Kobayashi et al. demonstrate that alkylene oxide silicones and epoxidized silicones  are recognized in the art as equivalent silicone surfactants for this type of system; and (g) it has been found that combining or substituting equivalents known for the same purpose is prima facie obvious.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over {Smetana et al. (US 2002/0086161 A1), James et al. (WO 2019/125296 A1) and Landells et al. (WO 2019/121093 A1)} in view of Dake et al. (US 2012/0259031 A1), Starkey (US Pat. No. 5,516,813), Treadway (US 2010/0279026 A1), Jogikalmath et al. (US 2014/0170313 A1), and Kobayashi et al. (US Pat. No. 5,614,289).
Regarding claims 16 and 17, the combined teachings of {Smetana et al., James et al., Landells et al., Dake et al., Starkey, Treadway, Jogikalmath et al., and Kobayashi et al.} are as set forth above and incorporated herein to obviously satisfy the dependent limitations of claim (17).  The combined teachings satisfy the: ring-containing agent, the polyol, the surface tension modifier, the curing catalyst, and the sensitizer of claim (16).  They fail to disclose: (16) a toughening agent comprising a composition sold under the trade name CuraliteTM Ox, CuraliteTM OxPlus, Kane Ace® MX-553, or any combination thereof.  Rather, the general teachings of Smetana et al. contemplate the use of oxetanes, including 3-ethyl-3-hydroxymethyl oxetane, in concert with their cycloaliphatic epoxy resin (see paragraphs 0035-0036).  In light of this, James et al. demonstrate that CuraliteTM Ox comprises 3-ethyl-3-hydroxymethyl oxetane (see Table 1 on page 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of {Smetana et al., James et al., Landells et al., Dake et al., Starkey, Treadway, Jogikalmath et al., and Kobayashi et al.} with the instantly claimed toughening agent because: (a) the general teachings of Smetana et al. contemplate the use of oxetanes, including 3-ethyl-3-hydroxymethyl oxetane, in concert with their cycloaliphatic epoxy resin; and (b) James et al. demonstrate that CuraliteTM Ox comprises 3-ethyl-3-hydroxymethyl oxetane.

Claims 21, 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over {Smetana et al. (US 2002/0086161 A1), James et al. (WO 2019/125296 A1), Landells et al. (WO 2019/121093 A1), and Miles (US 2010/0047583 A1)} in view of Dake et al. (US 2012/0259031 A1), Starkey (US Pat. No. 5,516,813), Treadway (US 2010/0279026 A1), Jogikalmath et al. (US 2014/0170313 A1), and Kobayashi et al. (US Pat. No. 5,614,289).
Regarding claims 21 and 22, the combined teachings of {Smetana et al., James et al., Landells et al., Dake et al., Starkey, Treadway, Jogikalmath et al., and Kobayashi et al.} are as set forth above and incorporated herein to obviously satisfy the dependent limitations of claim (22).  The combined teachings satisfy: the polyol, the toughening agent, the surface tension modifier, the curing catalyst, and the sensitizer of claim (21).  They fail to disclose: (21) a ring-containing agent comprising an oxirane agent sold under the trade name UviCure™ 5105 and an oxirane agent sold under the trade name EPALLOY® 8220.  Rather, the general teachings of Smetana et al. contemplate the use of glycidyl epoxides, such as bisphenol-based diglycidyl ethers, in concert with their cycloaliphatic epoxy resin (see paragraph 0037).  In light of this, Miles et al. demonstrate that EPALLOY® 8220 is a bisphenol-based epoxy resin (diglycidyl ether) (see paragraph 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of {Smetana et al., James et al., Landells et al., Dake et al., Starkey, Treadway, Jogikalmath et al., and Kobayashi et al.} with the instantly claimed toughening agent because: (a) the general teachings of Smetana et al. contemplate the use of glycidyl epoxides, such as bisphenol-based diglycidyl ethers, in concert with their cycloaliphatic epoxy resin; and (b) Miles et al. demonstrate that EPALLOY® 8220 is a bisphenol-based epoxy resin.
Regarding claims 26 and 27, the combined teachings of {Smetana et al., James et al., Landells et al., Miles et al., Dake et al., Starkey, Treadway, Jogikalmath et al., and Kobayashi et al.} are as set forth above and incorporated herein to obviously satisfy the dependent limitations of claim (27).  The combined teachings satisfy: the ring-containing agent, the polyol, the toughening agent, the surface tension modifier, the curing catalyst, and the sensitizer of claim (26).  The exemplary embodiment of Smetana et al. satisfies the claimed amounts of: (cycloaliphatic) ring-containing agent (see approximately 61 wt% of Epoxide I in Table X), polyol (see approximately 13 wt% of Polyol III in Table X), curing catalyst (see approximately 1.2 wt% of Photoinitiator I in Table X), and sensitizer (see approximately 0.17 wt% of photosensitizer I in Table X).
The general teachings of Smetana et al. contemplate minor amounts of oxetanes (toughening agent) (see “up to about 30%” in paragraphs 0035-0036).  This would have obviously embraced or overlapped the claimed amounts of: (26) about 20±10% w/w, about 20±9% w/w, about 20±8% w/w, about 20±7% w/w, about 20±6% w/w, about 20±5% w/w, about 20±4% w/w, about 20±3% w/w, about 20±2% w/w, or about 20±1% w/w.  The general teachings of Smetana et al. contemplate minor amounts of bisphenol-based diglycidyl ethers (ring-containing agent) (see “up to about 20 parts by weight per 100 parts by weight” in paragraph 0037).  This would have obviously embraced or overlapped the claimed amount of: (26) about 15±10% w/w, about 15±5% w/w, about 15±4% w/w, about 15±3% w/w, about 15±2% w/w, or about 15±1% w/w.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of {Smetana et al., James et al., Landells et al., Miles et al., Dake et al., Starkey, Treadway, Jogikalmath et al., and Kobayashi et al.} with the instantly claimed amounts of oxetanes and bisphenol-based diglycidyl ethers because: (a) the general teachings of Smetana et al. contemplate minor amounts of oxetanes (toughening agent) (“up to about 30%”), which would have obviously embraced or overlapped the claimed amounts; (b) the general teachings of Smetana et al. contemplate minor amounts of bisphenol-based diglycidyl ethers (ring-containing agent) (“up to about 20 parts by weight per 100 parts by weight”), which would have obviously embraced or overlapped the claimed amounts; and (c) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Lastly, the exemplary embodiment of Smetana et al. features approximately 0.3 wt% of surface tension modifier (see Surfactant I in Table X).  This is above the claimed amount of: (26) about 0.05±0.03% w/w, about 0.05±0.02% w/w, about 0.05±0.01% w/w, about 0.05±0.005% w/w, about 0.05±0.004% w/w, about 0.05±0.003% w/w, about 0.05±0.002% w/w, or about 0.05±0.001% w/w.  However, the other exemplary embodiments contemplate amounts as low as about 0.07 wt% (see Example 9 in Table X).  Furthermore, the amount of surfactant would have been recognized in the art as a result effective variable to enhance the overall dispersion characteristics of the composition.  In light of this, it has been found that,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of {Smetana et al., James et al., Landells et al., Miles et al., Dake et al., Starkey, Treadway, Jogikalmath et al., and Kobayashi et al.} with the instantly claimed amount of surface tension modifier because: (a) the exemplary embodiment of Smetana et al. features an amount above the claimed amount; and (b) the other exemplary embodiments contemplate amounts as low as about 0.07 wt%.  Furthermore: (c) the amount of surfactant would have been recognized in the art as a result effective variable to enhance the overall dispersion characteristics of the composition; (d) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (e) it has been found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.

Response to Arguments
Applicant's arguments regarding the rejection under 35 U.S.C. 112(b) (see pages 9-10 of the response filed September 7, 2022) have been fully considered but they are not persuasive.
Applicant argues that the use of trademarks in the claims is proper, as required by MPEP 2173.05(u).  The Office respectfully disagrees.  Section 2173.05(u) of the MPEP states:
The presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, but the claim should be carefully analyzed to determine how the mark or name is used in the claim. It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See definitions of trademark and trade name in MPEP § 608.01(v).

If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.

If a trademark or trade name appears in a claim and is not intended as a limitation in the claim, the question of why it is in the claim should be addressed. If its presence in the claim causes confusion as to the scope of the claim, then the claim should be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

In the instant case the trademark or trade name is used in the claims as a limitation to identify or describe a particular material or product.  Specifically, they are used in the claims as a limitation to identify or describe:
Various species of oxirane agent (ring-containing agents) (see “UviCure” materials in claims 6, 16, 21 & 26; “EPALLOY” materials in claims 6, 16, 21 & 26; “ERISYS” materials in claims 6 & 16);
Various species of polyol (see “Capa” materials in claims 7 & 16; “Capromer” materials in claims 7 & 16);
Various species of curing catalyst (see “SpeedCure” materials in claims 8, 16, 21 & 26);
Various species of sensitizer (see “ANTHRACURE” materials in claims 9, 16, 21 & 26);
Various species of toughening agent (see “Curalite” materials in claims 11, 16, 21 & 26; “Kane Ace” materials in claims 11 & 16); and 
Various species of surface tension modifier (see “Silmer” products in claims 12, 16, 21 & 26).
Accordingly, the claims do not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Each of these species should be identified as a chemical name – not a product name.  Possible sources of this information include: product data sheet literature, material safety data sheet literature or the CAS registry.

Applicant's arguments regarding the rejection under 35 U.S.C. 102/103 (see pages 10-11 of the response filed September 7, 2022) have been fully considered but they are not persuasive.
Applicant argues that the prior art of record fails to identify a composition “suitable for inkjet 3D printing”.  The Office respectfully disagrees.  As discussed above, “suitable for inkjet 3D printing,” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the “combination”, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The skilled artisan would have expected the prior art composition to be inherently or obviously capable of performing the claimed intended use because: (a) it satisfies all of the material/chemical limitations of the claimed invention; and (b) is it useful as “ink” (see Abstract; paragraph 0012 of Smetana et al.).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
September 20, 2022